POPE, Justice.
Wilson County obtained an injunction which commanded Karon Smith to remove two gates which she erected across a road. The injunction permanently enjoined those obstructions. The issue is whether from long use and public maintenance, the public has acquired rights in the road as a public road. The court so found, and the evidence supports the decree. Appellant has four points but has briefed only one of them.
The evidence shows the existence and use of the road since 1926. The road has been maintained and repaired by and at the expense of the County at least since 1942. Whether it was maintained by the County prior to that time is uncertain. The road has been fenced on both sides for more than twenty-five years, and had always been free of obstructions until defendant erected a fence and two gates across the road in 1958. The evidence shows that deeds to lands which front on the road have acknowledged and described the presence of the road. The deed from appellant’s grantor does this. The evidence supports the judgment. Schultz v. Shatto, 150 Tex. 130, 237 S.W.2d 609; Phillips v. Texas & P. R. Co., Tex.Com.App., 296 S.W. 877; Click v. Lamar County, 79 Tex. 121, 14 S.W. 1048; McWhorter v. State, 43 Tex. 666; Weldon v. Quaite, Tex.Civ.App., 175 S.W. 2d 969; Evans v. Scott, 37 Tex.Civ.App. 373, 83 S.W. 874; Hall v. Austin, 20 Tex.Civ.App. 59, 48 S.W. 53; Texas & P. R. Co. v. Kaufman County, 17 Tex.Civ.App. 251, 42 S.W. 586; 6 Tex.L.Rev. 365.
The judgment is affirmed.